DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the AFCP 2.0 filed 2/25/2021 in which claim 1 was amended.
Claims 1-3 and 5-7 remain pending and are presented for examination.
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach in combination a display device comprising a first distance is between a center of the first light-shielding member and a first end of a light emitting region of the first light emitting element, a second distance is between the center of the first light-shielding member and a first end of a light emitting region of the second light emitting element, wherein the first ends are each respectively a closest end to the center of the first light-shielding member, and the first distance is smaller than the second distance in a cross sectional view, and including all limitations.
The closest prior art, Takagi (US2012/0206066), discloses a display device (Fig. 2; 10; [0086]) comprising: a plurality of light emitting elements (comprising 105R, 105G, 105B) including a first light emitting element (105R) and a second light emitting element (105G), each of first light emitting element and the second light emitting element including a cathode (106), an anode (103a) and an organic layer (105) configured to emit light (Fig. 2; [0087]-[0088]); a color nd from the left 112) and a second light-shielding member (3rd from the left 112) are disposed at a light emission direction (Fig. 2; [0090]). Takagi fails to expressly disclose a first distance is between a center of the first light-shielding member and a first end of a light emitting region of the first light emitting element, a second distance is between the center of the first light-shielding member and a first end of a light emitting region of the second light emitting element, wherein the first ends are each respectively a closest end to the center of the first light-shielding member, and the first distance is smaller than the second distance in a cross sectional view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813